838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael S. STEPHENS, Plaintiff-Appellant,v.WASHINGTON COUNTY, TENNESSEE;  Ron England and Paul Stout,Defendants-Appellees.
No. 87-5246.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Fed.R.App.P.


2
Plaintiff appeals the judgment for defendants following a bench trial in this prisoner civil rights action filed under 42 U.S.C. Sec. 1983.  Plaintiff alleged that conditions at the Washington County Jail violated his constitutional rights.  The district court found that plaintiff had not established a constitutional violation by a preponderance of the evidence, and entered judgment for the defendants.


3
The judgment of the district court is supported by findings of fact which may not be disturbed on appeal unless they are clearly erroneous.  Fed.R.Civ.P. 52(a);  Anderson v. City of Bessemer City, N.C., 470 U.S. 564 (1985).  A careful review of the record and trial transcript does not leave this court definitely and firmly convinced that a mistake has been made;  we may not therefore disturb the district court's findings.    Anderson, 470 U.S. at 573.  We likewise agree with the district court's ultimate finding that plaintiff was simply not subject to punishment that is reprehensible under the Constitution.  Accordingly, we affirm the judgment of the district court for the reasons stated in its memorandum and order entered February 20, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.